Exhibit C
AFFIDAVIT OF THE DEPARTMENT OF STATE

IN SUPPORT OF EXCEPTING THE PRODUCTION OF RECORDS

PURSUANT TO THE PENNSYLVANIA RIGHT TO KNOW LAW

I, Robert Torres, do hereby state that I am employed by the Commonwealth of

Pennsylvania’s Department of State, and hereby verify that the statements made below are true
and correct to the best of my knowledge, information and belief. I understand that false statements
made therein are subject to the penalties of 18 Pa. C.S.A. Section 4904 relating to unsworn
falsification to authorities and am making this statement under penalty of perjury.

1.

Iam the Acting Secretary of the Pennsylvania Department of State, 302 North Office
Building, 401 North Street, Harrisburg, PA 17120.

On December 4, 2017, I received Right-To-Know request memo 2017-552, from the
Agency Open Records Officer.

I joined the Pennsylvania Department of State on July 18, 2016 as the Executive Deputy
Secretary of State, On October 10, 2017, I became the Acting Secretary of State after
Secretary Pedro Cortés resigned his position. .

Since I became Acting Secretary of State on October 10, 2017 to November 29, 2017 (the
date of the RTKL request at issue), there have been no communications with myself and
county election directors or county election staff regarding the registration of and/or
potential voting by noncitizens,

Any email exchanges between myself and Department of State staff during the time that I
became the Acting Secretary until November 29, 2017 concerning the registration of and/or
potential voting by noncitizens included legal counsel seeking their input and legal advice,
or were drafts of press releases, testimony, memoranda or responses to inquiries involving
members of my staff and legal counsel.

As Acting Secretary, I have engaged the Office of Chief Counsel for legal advice
concerning this matter of alleged voter registration issues and the potential voting by
noncitizens, which includes any data derived from the Pennsylvania Department of
Transportation’s driver’s license record database and the Department’s SURE system. The
matter is currently being managed by our Office of Chief Counsel. Once the Office of
Chief Counsel completes the review/investigation of the matter, they will advise the
Department regarding its exposure in any potential anticipated litigation and to what extent
the information may be used to guide the list maintenance process to ensure the accuracy
of the statewide voter registration database pursuant to provisions in the federal law and
any possible required reporting under the Pennsylvania voter registration law.
I do hereby say, verify and attest to this Affidavit as being true and accurate to the best of my
knowledge, information and belief, under penalty of perjury, and subject to the penalties of 18 Pa.
C.S. § 4904 relating to unsworn falsification to authorities and disciplinary action up to and
including termination.

dais heb Paes

ie Robert Torres
Acting Secretary, Pennsylvania Department of State
